DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Response to Amendment
	This office action is in response to the amendment filed on 5/3/2022. Claims 1, 2, 5-8, and 10-11 have been amended and claims 12 and 13 are new. A such, claims 1-3, and 5-13 are pending in the instant application.
	Applicant has amended claims 8, 10-11 to address claim objections; the previous objections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467 A1) in view of Park (US 2004/0158176 A1).
With respect to claim 1, Fukuyama teaches A massage apparatus (Fig.1) comprising: a massage unit (Fig.6, 6) comprising: a mount frame (“frame body” 100) provided to be movable along the massage apparatus ([0006], “a first massage part and a second massage part which are able to respectively move in a height direction along the guide rails”); a plurality of acupressure modules (Fig.5, left massage unit 14 and right massage unit 15, [0064]) provided to protrude from the mount frame and to apply pressure to a body of a user ([0064], body treatment elements); and one or more swing motors (“drive source”63, [0182]);  wherein each of the plurality of acupressure modules comprises: one or more massage rollers (81a, 81b) applying the pressure to the body of the user ([0066],the treatment elements 81 perform the kneading massage on the user); 2Appl. No.: 16/325,943Reply to Office Action of Feb. 3, 2022 a swing lever (arm 70, Fig.7B) connected to a shaft (76, see Fig. 7C) of the one or more swing motors (63) at one end thereof (see connection between 76 and 63 in Fig.5); and a massage arm (82) connected to an other end of the swing lever (arm 70) and supporting the one or more massage rollers (81a and 81b), wherein when the one or more swing motors (63) are operated, a driving force of the one or more swing motors move the swing levers in a lateral direction and the massage rollers perform a massaging operation in the lateral direction ([0065], “the drive source 63 which performs a tapping operation”, see also [0074]-[0075], where the lateral direction is being taken to be in a direction moving in and out from the back of the chair device toward the user), and wherein at least some of the plurality of the acupressure modules are disposed to be spaced apart from each other in the lateral direction (the plurality of acupressure modules 14 and 15 are disposed within the body frame 100 spaced apart from each other, Fig. 5).
Fukuyama does not teach that the massage apparatus provides a pulsed electromagnetic field, and a pulsed electromagnetic field generator provided on the mount frame independently of the plurality of acupressure modules and configured to generate the pulsed electromagnetic field by power applied thereto, and the pulsed electromagnetic field generator is disposed in an area between the spaced apart acupressure modules.
However, Park teaches a massage apparatus (Fig.1, “massage machine, Abstract)  that provides a pulsed electromagnetic field ([0032], “At least one magnet pulse generator 35 may be disposed on the top plane of the module 8 to transmit a low intensity, low frequency electromagnetic field to the spine and hips”) a pulsed electromagnetic field generator (magnet pulse generator 35) provided on the mount frame independently of the acupressure module (massage balls 38) and configured to generate the pulsed electromagnetic field (“electromagnetic field” [0008], magnetic pulse generator 35, [0032]) by means of 10power applied thereto (control units and motors [0030] control the device), and the pulsed electromagnetic field generator is disposed in an area between the spaced apart acupressure modules (Park, Fig.4 where the electromagnetic field generator is located between the acupressure modules) to stimulate blood flow, and relax muscles and tendons in the back aiding in recovery ([0008],” This warm heat to the muscles and nerve tissues of the spinal region directly stimulates the flow of blood (i.e., circulation) and simultaneously relaxes the tendons and muscles around the back, resulting in the recovery of the body's power and energy. It is known that the low frequency electromagnetic field decreases the amount of osteoporosis and stimulates bone mineralization. Using this technique and technology in a proper way will contribute to the good health of the human being.”)
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage apparatus of Fukuyama to provide a pulsed electromagnetic field with a pulsed electromagnetic field generator provided on the mount frame independently of the plurality of acupressure modules and configured to generate the pulsed electromagnetic field by power applied thereto as taught by Park to help stimulate blood flow, relax the muscles and tendons in the back and aid in the recovery of the body.
With respect to claim 2, Fukuyama as modified teaches wherein the pulsed electromagnetic field generator is 15provided as a plurality of pulsed electromagnetic field generators (Park teaches that more than one pulsed electromagnetic generator may be disposed on the massage frame, [0032], “At least one magnet pulse generator 35 may be disposed on the top plane of the module 8) and the plurality of pulsed electromagnetic field generators are disposed spaced apart from each other at predetermined intervals (It would follow that an additional pulsed electromagnetic field generator on the massage frame would be disposed spaced apart from the other at a predetermined interval).
With respect to claim 3, Fukuyama as modified teaches the limitations of claim 1. 
Fukuyama as modified does not teach wherein the plurality of pulsed electromagnetic field generators includes pulsed electromagnetic field generators having different sizes or shapes.
However, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the pulsed electromagnetic field generators of Park to be of different sizes depending on the location of the back that is being treated by the generators, where the lower back would be larger and the upper back generator would be smaller between the shoulder blades and towards the neck area.
With respect to claim 5, Fukuyama as modified teaches wherein the controller controls at least one among a time when the pulsed electromagnetic field is generated, a time when the generation of the pulsed electromagnetic field is terminated, a frequency, a period, a width, an intensity, and a shape thereof. (Park “control units” [0030] control the device and therefore control all aspects of the pulsed electromagnetic field).
With respect to claim 6, Fukuyama as modified teaches wherein the controller performs control such that the pulsed electromagnetic field is generated in conjunction with the operation of the plurality of acupressure modules (Park [0008]-[0009], and [0032], Fig.4).
With respect to claim 8, Fukuyama as modified teaches wherein the pulsed electromagnetic field generator includes a guide member (Park, see cup shaped guide member in annotated Fig.4 and 5 below) having a diameter which increases towards the body of the user and guides the generated pulsed electromagnetic field (Park, see annotated Fig.4 and 5 below).

    PNG
    media_image1.png
    772
    511
    media_image1.png
    Greyscale



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama and Park as applied to claim 5 above, and further in view of DeBenedictis et al (US 2007/0093798).
With respect to claim 7, Fukuyama as modified teaches the limitations of claim 5.
Fukuyama as modified does not teach wherein the controller controls the generation of the pulsed electromagnetic field on the basis of at least one among a location, a moving speed, a massage mode, and an elapsed massage time of the massage unit.
However, DeBenedictis teaches an apparatus for thermal treatment of tissue by irradiating the skin with electromagnetic energy (Abstract) and discloses a controller that adjusts the power based on a speed of the device ([0037], “For example, if the handpiece is moving very rapidly across the skin and treatment power is proportional to relative handpiece speed, then bulk heating of the tissue may be a concern. In this case, the dosage evaluation sensors may be instructed by the controller to measure skin parameters that are associated with blistering due to over treatment. If movement is slow, bulk heating and blistering may be less of a concern and more of the processing power of the controller can be used to make more accurate measurements of velocity with the positional parameter sensors instead.”; see paragraph 3).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the controller of Fukuyama as modified to control the power of the applied to the pulsed electromagnetic field generator according to a moving speed of the massage unit to ensure delivery of the correct treatment dosage no matter the speed of the massage unit.
With respect to claim 12, Fukuyama as modified teaches further comprising a fixed rail frame (Fig.13A, 13B, 151, [0063], “The first massage part 6 includes a first elevation mechanism 65 and can move on the guide rails 151”) and a rack gear disposed along an inside of the rail frame (Fig.13B, “rack” 152), wherein the massage unit (6) further comprises: a raising and lowering motor (“drive source” 61, [0087]); and 6Appl. No.: 16/325,943 Reply to Office Action of Feb. 3, 2022pinion gears (Fig.5, 67a) disposed on sides of the mount frame (Fig.5, 100) and configured to engage with the rack gear (152, [0088], “Pinions 67a which are engaged with racks 152 attached to the pair of first guide rails 151 “) and rotate by a driving force of the raising and lowering motor (61), wherein when the raising and lowering motor (61) is operated, the mount frame (100) is moved along the rack gear (152) in a vertical direction ([0062], “The first massage part 6 and the second massage part 7 are respectively movable in the height direction along the guide rails 151”, see also [0063]), and the massage arms (82) and the massage rollers (81a and 81b) perform a massaging operation in the vertical direction (Fig.2 shows the massage unit with rollers  on the guide rails which move up and down the back of the chair, [0006]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 2014/0343467 A1) in view of Park (2004/0158176 A1) and further in view of Susic (US 5,084,003).
With respect to claim 9, Fukuyama as modified teaches the limitations of claim 5.
Park does not teach wherein the controller performs control such that a 20pulsed electromagnetic field of 5 to 15 Hz is generated.
However, Susic teaches a massage device that provides low frequency pulsed electromagnetic fields and teaches that a frequency of 5 to 15 Hz is a known beneficial frequency for the treatment and therapy of patients that provides “improvement of the flow in the lymphatic system and a recuperative effect on the affected skeletal musculature” (Susic, 0.5 Hz. To 30 Hz. col. 1, lines 10-14 and lines 49-53; col. 4, lines 40 -43; col.2, lines 1-4).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the controller of Fukuyama as modified to control the pulsed electromagnetic field in a frequency range of 5 to 15 Hz as taught by Susic as a known low frequency range that is beneficial in the treatment and physical therapy of the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama and Park in view of Yasuo (JP 6450909B2 with reference made to attached English translation) and further in view of DeBenedictis et al (US 2007/0093798).
With respect to claim 13, Fukuyama as modified teaches a controller configured to control operation of the acupressure module and generation of the pulsed electromagnetic field (Park, “control units”, [0030], and Fukuyama [0011], “control part”).
Fukuyama as modified does not teach wherein the controller is configured to control the power applied to the pulsed electromagnetic field generator according to a location and a moving speed of the massage unit and the pulsed electromagnetic field is controlled depending on a body part of the user to which the pulsed electromagnetic field is applied.
However, Yasuo teaches a massage device that provides vibration and electromagnetic pulses (p.3, paragraph 6 and 10) and teaches a known method of controlling the vibrational and magnetic force based on the body part where the treatment is applied (p.4, paragraph 3, “For example, in view of the fact that the vibration frequency of each part of the body varies depending on the size and muscle mass of bones such as the shoulder and waist, in order to match the resonance vibration frequency of each part of the body, By raising and lowering the pitch, the vibration frequency (degree of vibration) of the sensory acoustic vibration device can transmit the maximum resonance vibration optimum for the part to the body. Thereby, the vibration is not transmitted only to the surface portion of each part of the body, but the efficiency of the massage effect is increased by transmitting the vibration to the deep part of each part. In addition, the vibration is increased by increasing the volume with the volume of the amplification amplifier, and the vibration of the electromagnetic generating coil fixed to the vibration part of the sensory acoustic vibration device is also increased at the same time, thereby further promoting blood circulation”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the controller of Fukuyama as modified to adjust the electromagnetic field pulses based on the body part that the device is providing therapy to as taught by Yasuo to provide a more efficient therapy that ensures the optimum intensity for the particular part of the body. 
DeBenedictis teaches an apparatus for thermal treatment of tissue by irradiating the skin with electromagnetic energy (Abstract) and discloses a controller that adjusts the power based on a speed of the device ([0037], “For example, if the handpiece is moving very rapidly across the skin and treatment power is proportional to relative handpiece speed, then bulk heating of the tissue may be a concern. In this case, the dosage evaluation sensors may be instructed by the controller to measure skin parameters that are associated with blistering due to over treatment. If movement is slow, bulk heating and blistering may be less of a concern and more of the processing power of the controller can be used to make more accurate measurements of velocity with the positional parameter sensors instead.”; see paragraph 3 also)
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the controller of Fukuyama as modified to control the power of the applied to the pulsed electromagnetic field generator according to a moving speed of the massage unit to ensure delivery of the correct treatment dosage no matter the speed of the massage unit.

Allowable Subject Matter
Claims 10 and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 10, the prior art of record does not teach “wherein the pulsed electromagnetic field generator comprises: a cylindrical inner core; an outer coil wound around an outer circumferential surface the cylindrical inner core and inducing the pulsed electromagnetic field in the inner core by a pulse voltage applied to the outer coil; a protective cover surrounding an outer side of the outer coil; and a guide member surrounding an outer side of the protective cover, wherein a height of the guide member is greater than a height of the protective cover, and a diameter of the guide member increases towards the body of the user” in combination with the rest of the limitations of the claims. The closest prior art of record Inada et al. (US 20170348180 A1) in view of Joon (US 2004/0158176 A1) is silent on the structure of the electromagnetic field generator. Weth (US 2012/0022374 A1) teaches an electromagnetic field generator (Fig.1) for therapeutic application ([0086]) comprising a cylindrical core (1) and an outer coil (4) wound around an outer circumferential surface of the cylindrical inner core (Fig.1) and inducing the pulsed electromagnetic field in the inner core by a pulse voltage applied to the outer coil (via “high-voltage pulse generator” 27; [0104]) but does not teach a protective cover surrounding an outside of the coil and a guide member surrounding an outer side of the protective cover.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inada et al. (US 2007/0016119 A1) teaches a massage chair comprising a swing lever connected to swing arms with massage rollers attached and controlled by a motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785          

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785